Citation Nr: 1448516	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a blood cancer disorder (claimed as Hodgkin's disease), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to December 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In January 2014, the Board remanded the matter for additional development that included obtaining a VA examination and medical opinion.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service. 

2.  The Veteran does not have a current disorder of Hodgkin's disease or a chronic B-cell leukemia.

3.  The Veteran has a current polycythemia vera disorder.

4.  Symptoms of polycythemia vera were not chronic in service.

5.  Symptoms of polycythemia vera have not been continuous since service separation.

6.  The current polycythemia vera disorder did not manifest to a compensable degree within one year of service separation.

7.  The current polycythemia vera disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a blood cancer disorder, diagnosed as polycythemia vera, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a December 2009 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter also discussed how VA establishes disability ratings and effective dates.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in January 2011.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service personnel records, post-service VA and private treatment records, disability benefit records from the Social Security Administration, an August 2014 VA examination report, and the Veteran's statements.  The record includes an April 2004 Formal Finding of Unavailability of Service Records which documents VA's efforts to obtain the service treatment records and the conclusion that all efforts to obtain the records have been exhausted, and that further attempts to obtain the records would be futile.  In such cases when service treatment records are unavailable, there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005).

As the evidence indicated a current leukemia diagnosis, the Board remanded the issue of service connection for leukemia in January 2014 for a VA examination to determine a precise diagnosis and whether any cancer-based diagnosis was among those afforded a presumption of service connection.  See 38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  The VA examiner reviewed the claims file, interviewed the Veteran about medical history, provided an in-person examination, and offered opinions as to the etiology of the diagnosed disorder.  As discussed in more detail below, given the Veteran's contentions regarding the etiology of the current disorder, the Board finds that the January 2014 VA medical examination and opinion are adequate to decide the appeal for service connection, and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran asserts that a current blood cancer disorder is related to herbicide exposure in service.  The Veteran has not contended that any other injury, disease, or event in service could serve as a basis for relating a current blood cancer disorder.  As discussed in more detail below, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for a blood cancer disorder, there is no duty to obtain an additional VA medical opinion regarding the etiology of a current blood cancer disorder.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed blood cancer disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for a blood cancer disorder without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  As the Veteran has made no assertions or submitted any evidence contending onset of symptoms or actual diagnosis of a cancer disorder in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection will be presumed under 38 C.F.R. § 3.303(b) where there are either chronic symptoms shown in service or continuous symptoms since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as leukemia, cardiovascular disease, and malignant tumors become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of  
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has held that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Blood Cancer

The Veteran seeks service connection for a current blood cancer disorder.  The Veteran contends that a previous splenectomy after service, as well as current ongoing treatment for a blood cancer disorder, is related to a blood cancer that was caused by exposure to herbicide in service.  See December 2009 VA Form 21-4138; December 2013 VA Form 21-4138. 

Initially, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  The DD Form 214 reflects service in Vietnam from July 1970 to June 1971, and receipt of the Vietnam Service and Campaign Medals.  

The Board next finds that the Veteran does not have a current disorder of Hodgkin's disease or a chronic B-cell leukemia.  In acknowledgment of presumed herbicide exposure and a medical history that included leukemia, and following the Board's January 2014 remand instructions, VA provided an August 2014 examination to determine whether the Veteran had a current disorder that could be afforded a presumption of service connection.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  In the August 2014 VA examination report, the VA examiner indicated that the Veteran has neither Hodgkin's disease nor a chronic B-cell leukemia.  Similarly, VA and private treatment records do not reveal a current diagnosis of either Hodgkin's disease or a chronic B-cell leukemia.  As a result, the Veteran does not have a current disorder that warrants presumptive service connection based on presumptive herbicide exposure.   See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board finds that the Veteran has a current polycythemia vera disorder.  The diagnosis was provided by the August 2014 VA examiner, who reviewed the Veteran's claim file and medical history, which showed a prior medical history of leukemia.  The record indicates that polycythemia vera, a form of blood cancer, was first diagnosed in 2003.  Given that polycythemia vera is a blood disorder, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the provisions of 38 C.F.R. § 3.303(b) apply because polycythemia vera may be considered a cardiovascular-renal disease.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.309(a).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of polycythemia vera were chronic in service.  The Veteran has not asserted and the record does not otherwise reflect that symptoms of polycythemia vera, to include any complaint, treatment, or symptom of a blood disorder, were present during service.  For these reasons, the Board finds that symptoms of polycythemia vera were not chronic in service.

Similarly, the Board finds that the weight of the lay and medical evidence is against finding that symptoms of polycythemia vera were continuous since service separation.  The Veteran stated that he underwent a splenectomy in 1982 that revealed Hodgkin's disease, a cancer of the lymphatic system.  See January 2010 VA Form 21-4138.  The Veteran has not indicated when symptoms of a blood cancer began to develop; however, the record indicates that polycythemia vera was first diagnosed in 2003, over 30 years after service separation in December 1971.  See August 2014 VA examination report.  The earliest radiology reports on record are from 2003 and do not include a medical history that would support the presence of polycythemia vera symptoms since service separation.  For these reasons, the Board finds that symptoms of polycythemia vera have not been continuous since service separation.

Within this context, the Board also finds that the current polycythemia vera disorder did not manifest to a compensable degree within one year of service separation.  As noted above, there is no indication from the Veteran or the other evidence of record that polycythemia vera was present within one year of service.  Moreover, polycythemia vera was first diagnosed in 2003, over 30 years after service separation in December 1971.

As the weight of the evidence demonstrates no chronic symptoms of polycythemia vera in service, continuous symptoms of polycythemia vera after service separation, or manifestation of polycythemia vera to a compensable degree within one year of service separation, the criteria for service connection for polycythemia vera on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 
708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence demonstrates no in-service injury or disease, and that polycythemia vera is not related to service, including to the in-service event of herbicide exposure.  In the August 2014 VA examination report, the VA examiner opined that polycythemia vera is considered to be a low grade malignancy but "is in no way related to [herbicide exposure]."  The only theory of service connection for a blood cancer advanced by the Veteran has been exposure to herbicides in service.  To the extent that the Veteran has asserted that a current blood cancer disorder is due to herbicide exposure, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the current polycythemia vera.  See  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).  In this case, a competent medical opinion would require a familiarity with the chemical makeup of herbicides, an understanding of how those chemicals interact with human blood and other organic processes, and knowledge of other environmental factors that may contribute to cancer formation.  The etiology of cancer is complex, and is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of polycythemia vera are not afforded any probative weight.

In sum, the only probative evidence on record regarding the etiology of the current polycythemia vera disorder - the August 2014 VA medical opinion - weighs against finding that polycythemia vera is related to service, to include exposure to herbicides in service.  The Veteran has not made any other assertions of an injury, disease, or event in service to which the current polycythemia vera could be related.  

For these reasons, the Board finds that the current polycythemia vera disorder is not related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a blood cancer disorder, diagnosed as polycythemia vera, including as due to herbicide exposure, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


